Citation Nr: 1709301	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  04-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of in-service back injury.

2.  Entitlement to service connection for bilateral leg tremors, claimed as secondary to service-connected residuals of an in-service back injury.

3.  Entitlement to service connection for balance problems, claimed as secondary to service-connected residuals of an in-service back injury.

4.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

5.  Eligibility for specially adapted housing.

6.  Eligibility for a special home adaptation grant.

(The issue of entitlement to service connection for sleep apnea is the subject of a separate appellate decision being issued simultaneously.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her health care aide


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, as well as denied eligibility for specially adapted housing and a special home adaptation grant.  In February 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004.

This appeal to the Board also arose from a June 2005 rating decision in which the RO denied service connection for bilateral leg tremors and balance problems, each claimed as secondary to the Veteran's service-connected residuals of an in-service back injury, and deferred the matter of entitlement to a rating in excess of 40 percent for residuals of an in-service back injury to a later decision.  Thereafter, in a July 2005 rating decision, the RO continued the previously assigned 40 percent rating for the Veteran's service-connected residuals of a back injury.

In August 2005, the Veteran filed an NOD with the matters of secondary service connection for bilateral leg tremors and balance problems, as well as an increased rating for her service-connected back disability.  Two separate SOCs for these issues were furnished in December 2005, and the Veteran filed a substantive appeal later that month.

In August 2006, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In July 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a September 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In November 2010, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2016). 

In June 2011, the Board remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a March 2012 SSOC) and returned these matters to the Board for further consideration.

In September 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further development.  While the claims were in remand status, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from June 23, 2003.  After completing the requested development, the RO/AMC continued to deny the remaining claims on appeal (as reflected in an April 2016 SSOC) and returned these matters to the Board for further consideration.  

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The Board's decision on the claim for an increased rating for the service-connected back disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, the Veteran's residuals of in-service back injury do not include spinal ankylosis and have not resulted in any incapacitating episodes due to intervertebral disc syndrome (IVDS).

3.  The schedular criteria are adequate to rate the Veteran's residuals of in-service back injury at all points pertinent to this appeal.





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of in-service back injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a September 2004 pre-rating letter and a March 2006 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for her service-connected back disability, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2004 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The Board acknowledges that the March 2006 letter was not issued prior to the adverse determination on appeal.  However, the claim for an increased rating for the service-connected back disability was thereafter readjudicated in a September 2010 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records , U.S. Department of Labor worker's compensation records, and the reports of VA spine and neurological examinations.  Also of record and considered in connection with the appeal is the transcript of the August 2006 Board hearing, along with various written statements by the Veteran and her representative. The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required. 

Notably, in May 2010, the AOJ contacted the Social Security Administration (SSA) and requested all available records pertaining to any SSA claim(s) submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because no SSA medical records could be located.  In a June 2010 letter, the AOJ informed the Veteran that her SSA records were unavailable, asked her to submit any records in her possession, and informed her that her claim could be decided after 10 days if no additional information or evidence was received.  The Veteran did not subsequently submit any SSA records or otherwise indicate that any such records were in her possession. Hence, the AOJ determined that any further efforts to obtain SSA records would be futile.  38 C.F.R. § 3.159 (c)(1).

As for the August 2006 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the August 2006 hearing, the Veteran appeared, along with her health care aide and authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the issues on appeal, to include the matter herein decided; with respect to this issue, information was solicited regarding the nature and severity of the Veteran's back disability. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought in multiple subsequent remands.

As for the July 2007, June 2011, and September 2013 remands, the Board instructed the AOJ to complete the following: obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran; request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal; and afford the Veteran VA spine and neurological examinations. 

VA spine and neurological examinations were conducted in May 2008 and January 2012.  Moreover, the Veteran was most recently asked to provide information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for an increased rating for the service-connected back disability by way of a May 2015 letter.  She did not subsequently identify any such evidence and all outstanding VA and private treatment records have been procured.  

Overall, the Board finds that the AOJ substantially complied with the prior remand directives with respect to the claim decided herein.  Thus, no further action with regard to the claim herein decided is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rating for the Veteran's residuals of in-service back injury has been assigned under DCs 5237-5295, for lumbosacral strain.  DC 5295 is the diagnostic code pertaining to a lumbosacral strain that was in effect prior to September 26, 2003, at which time the rating criteria were amended such that a lumbosacral strain is now rated under DC 5237.  However, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, the Formula for Rating IVDS provides that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

For purposes of rating IVDS under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In the present case, the Veteran reported during a September 2003 VA general surgery/student evaluation and an October 2003 VA examination that she experienced constant low back pain which radiated to her left buttocks and leg and occasionally to the right lower extremity following the sciatic distribution.  There was low back discomfort when standing and pain while walking (especially in the left leg, but sometimes in the right leg).  The Veteran used cream on her legs to reduce the pain and had been unemployed since 1982.  As a result of her symptoms, she experienced difficulty walking, climbing stairs, and performing certain activities of daily living.

Examination revealed that the Veteran's posture was normal, but that she walked with an antalgic and tentative gait.  There was left sciatic radiculopathy, muscle spasms, tenderness, and positive straight leg raise in both legs at 15 degrees.  There was no IVDS.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 20 degrees, extension to 15 degrees, right and left lateral flexion both to 20 degrees, and right and left rotation both to 15 degrees.  There was pain at the end points of all ranges of motion, as well as fatigue, weakness, lack of endurance, and incoordination.  There were no restricted locked joints that had restricted range of motion due to only pain.  Neurological examination of the lower extremities revealed bilateral weakness and leg tremors, but sensory function was normal and reflexes were normal (2+) bilaterally.  A myelogram revealed mild disc bulge with no significant spinal stenosis and mild right neural foraminal narrowing at L3-4 and L4-5.  The Veteran was diagnosed as having residuals of back injury, which included left sciatica radiculopathy, muscle spasm, and tenderness.

VA treatment records dated from February to August 2004 reflect that the Veteran experienced constant low back pain which was cramping, throbbing, unbearable, aching, and nagging in nature, 7-10/10 in intensity, aggravated by any movement (including walking), and alleviated with medication.  Examination revealed that lumbar flexion was to 10 and 60 degrees, that extension was to 5 degrees, that left and right lateral flexion were both to 10 degrees, and that left and right rotation were both to 15 degrees.  The Veteran displayed pain behavior signs and abnormal posturing/abnormal movement due to pain.  A diagnosis of chronic mechanical low back pain was provided.

The report of a July 2005 VA examination indicates that the Veteran reported that she experienced daily lower back pain which was crushing in nature, 10/10 in severity at its worst, aggravated by physical activity (lifting, bending, prolonged walking and sitting), and relieved with medication.  She was generally wheelchair bound, but was able to walk approximately 10 feet with a cane and received the assistance of a nursing aid at home approximately 10 hours per week.  She used a back brace on a daily basis.  Her back pain was not incapacitating, but seemed to be chronic.

Examination revealed that the Veteran presented in a wheelchair with a back brace.  It was difficult to examine her back due to an underlying neurological problem.  Her posture was slightly flexed to 20 degrees and her gait was very unsteady due to weakness and myoclonic jerks of the lower extremities.  The lumbar spine was not tender, there was no ankylosis, and straight leg raising could not be checked.  Ranges of spinal motion could not be adequately tested and lateral flexion and rotation could not be measured with any certainty, but flexion was to approximately 30 degrees and extension was to approximately 10 degrees.  The ranges of motion were limited by pain, fatigue, and weakness.  There was no IVDS or any bowel/bladder dysfunction.  The examiner was unable to determination any additional limitation of motion in degrees due to flare ups without resorting to mere speculation.

Moreover, neurological examination revealed that motor function in the lower extremities was decreased bilaterally.  Sensation to touch in the lower extremities was normal and knee reflexes were normal (2+) bilaterally, but ankle reflexes were somewhat diminished (1+) bilaterally and there was evidence of fasciculations of the muscles.  X-rays revealed degenerative hypertrophic changes at the L3-4 level.  The Veteran was diagnosed as having multilevel degenerative disk disease of the lumbar spine.

The physician who conducted the July 2005 VA examination concluded that while there were MRI findings of degenerative disk disease of the lumbar spine, the Veteran's problems were only partially related to this disability.  She had a greater problem of some neurodegenerative disease which was causing problems in both the upper and lower extremities and she was suffering from much more serious neurological problems that just back pain or back disability.  She did not have any IVDS.  Also, the ranges of motion of her back and the examination of her back were complicated by superimposed neurological problems.

During a May 2008 VA neurological examination, the Veteran reported that she experienced a constant pressure sensation in her middle to lower back which was worse after waking up in the morning, radiated down to both feet, waxed and waned in severity, and was aggravated by walking.  She was temporarily unable to stand in the morning after waking up due to the back pressure, but was able to walk after a few minutes.  She was able to walk for approximately 10 feet at a time. Examination revealed that the Veteran used a cane, had a very stiff and wide-based gait, and dragged the toes of each foot on the floor while walking.  A diagnosis of lumbar spondylosis, among other things, was provided.

The report of a January 2012 VA back examination reflects that the Veteran experienced low back pain and cramps/spasms which radiated to both legs.  The pain was 8/10 in intensity without medication, but improved to 7/10 with medication.  Flare ups of back symptoms prevented the Veteran from walking due to muscle spasms.  Ranges of motion of the thoracolumbar spine were recorded as being flexion to 65 degrees with pain at 0 degrees, extension to 5 degrees with pain at 0 degrees, right and left lateral flexion both to 10 degrees with pain at 0 degrees, and right and left rotation both to 15 degrees with pain at 0 degrees.  The Veteran was obese and her large abdomen prevented full forward flexion and right and left lateral flexion, but the degree to which her body habitus limited motion could not be determined because there was a lack of effort on the Veteran's part.  Also, she experienced bilateral knee osteoarthritis and a non-specific tremor and this limited her ability to stand and perform repetitive range of motion testing of the lumbar spine.  Repetitive range of motion testing was also not possible due to the Veteran's report of muscle spasms with range of motion testing.  There was no localized tenderness, pain to palpation for joints and/or soft tissue, or guarding or muscle spasm of the thoracolumbar spine.

Furthermore, muscle strength of the lower extremities was normal (5/5) bilaterally, there was no muscle atrophy, and ankle reflexes were normal (2+) bilaterally.  Right knee reflexes were hypoactive (1+) and left knee reflexes were absent (0).  Sensation to light was touch was normal at the upper anterior thigh and thigh/knee bilaterally, but was decreased at the lower leg/ankle and foot/toes bilaterally.  Straight leg raising testing was negative, the Veteran did not experience any radicular pain or any other signs or symptoms due to radiculopathy, she did not experience any other neurologic abnormalities or findings related to the service-connected back disability, and she did not have IVDS of the thoracolumbar spine.  She used a wheelchair, brace, and cane on a regular basis for knee, back, and balance/tremor disabilities, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the back disability and there were no other pertinent physical findings, complications, signs, or symptoms.  The Veteran was diagnosed as having a lumbar strain, degenerative disc disease of the lumbar spine, and facet arthropathy of the lumbar spine.  

The physician assistant who conducted the January 2012 examination reported that the Veteran experienced pain throughout the range of motion testing of her spine and that there was decreased movement during flare ups.  There was no spinal ankylosis and the spinal range of motion was limited by pain, muscle spasms, and the Veteran's obese body habitus.  There were no palpable muscle spasms at the time of the examination.  Also, there was no IVDS and the Veteran did not have any physician prescribed treatment for IVDS during the previous 12 months.

In statements dated in May 2012 and August 2015, the Veteran reported that she experienced severe back pain and that as a result of her back disability she was unable to lift anything heavy or over her head.  She reported in the May 2012 statement that she had been on bedrest for years and was only able to stand for 5 to 7 minutes before her back would tighten.

The above evidence reflects that the Veteran's residuals of in-service back injury have been manifested by back pain, tenderness, discomfort, pressure, fatigue, weakness, lack of endurance, incoordination, muscle spasms/cramps, an impaired gait, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating  excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period, and the absence of ankylosis was specifically noted during the July 2005 and January 2012 VA examinations.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted at any time pertinent to the current claim.  

Moreover, the Board acknowledges that the Veteran reported in her May 2012 statement that she had been on bed rest for years.  She is certainly competent to report the need for and duration of bed rest.  Nevertheless, she has not been diagnosed as having IVDS (the examiners who conducted the October 2003, July 2005, and January 2012 VA examinations specifically noted the absence of IVDS), her reported bedrest does not actually constitute physician prescribed bed rest, there is no clinical evidence of any physician prescribed bed rest, and the Veteran has not claimed otherwise.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under the Formula for Rating IVDS based on incapacitating episodes of IVDS is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2016).

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that there is lay and medical evidence of neurological abnormalities in the lower extremities.  The Veteran's lower extremity neurological symptoms will be discussed in the context of her claimed disabilities manifested by bilateral leg tremors and impaired balance, addressed in the remand, below.  

Notably, however, there is otherwise no evidence of any separately ratable neurological manifestations of lumbar spine disability, nor has the disability been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the claim has the Veteran's service-connected back disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, pertinent to the current claim, the symptoms associated with the Veteran's service-connected back disability have included pain, discomfort, tenderness, pressure, fatigue, weakness, lack of endurance, incoordination, muscle spasms/cramps, an impaired gait, and painful and limited motion of the thoracolumbar spine.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected back disability during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.   There is no evidence or argument that the schedular criteria are inadequate to rate the disability under consideration.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the criteria for a rating in excess of 40 percent for residuals of in-service back injury have not been met at any time pertinent to the current claim.   As such, there is no basis for staged rating of the disability, and the claim for increase must be denied.   In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, at any pertinent point, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102  (2016).



ORDER

A rating in excess of 40 percent for residuals of in-service back injury is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that she has current disabilities manifested by bilateral leg tremors and balance problems and that these disabilities are associated with her service-connected back disability.  She was afforded a VA central nervous system and neuromuscular diseases examination in January 2012 and was diagnosed as having non-physiological tremors of the legs.  The physician assistant who conducted the examination opined that the non-physiological tremors were likely ("at least as likely as not") related to somatization disorder or conversion disorder and that they were not related to the Veteran's back disability.  Also, the Veteran's balance issues were not due to her service-connected back disability, but were likely ("at least as likely as not") related to her non-physiological tremors.  The examiner explained, in pertinent part, that medical literature revealed that somatization is a syndrome of nonspecific physical symptoms that cannot be fully explained by a known medical condition after appropriate investigation.  The symptoms may be caused or exacerbated by anxiety, depression, and interpersonal conflicts, and it is common for somatization, depression, and anxiety to all occur together.  Also, conversion disorder is described as symptoms or deficits of voluntary motor or sensory function that suggest a neurologic or general medical condition and are associated with psychologic factors.

The Veteran has been awarded service connection for major depressive disorder.  The rationale that accompanies the January 2012 opinions suggests that the Veteran's somatization disorder/conversion disorder and associated bilateral leg tremors and balance problems may be caused or aggravated by her service-connected psychiatric disability.  An opinion has not yet been obtained in this regard.

In addition, the January 2012 opinion only specifically addressed whether the Veteran's claimed bilateral leg tremors and balance problems were caused by her service-connected back disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2016).

Under these circumstances, the Board finds that a remand is necessary to obtain addendum opinions (preferably from the examiner who conducted the January 2012 VA neurological examination) which fully addresses the relationship, if any, between the Veteran's current somatization disorder/conversion disorder with associated bilateral leg tremors and balance problems and her service-connected back and psychiatric disabilities.  

The AOJ should only arrange for the Veteran to undergo one or more examination(s) if deemed necessary in the judgment of the individual(s) designated to provide the addendum opinion(s).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of her claim(s.)  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board notes that any decision with respect to the claims for service connection for bilateral leg tremors and balance problems may affect the claims for eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment (or for adaptive equipment only), for specially adapted housing, and for a special home adaptation grant.  Hence, these claims are inextricably intertwined with the service connection claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the automobile and housing claims, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Prior to obtaining further opinions in connection with the claims for service connection for bilateral leg tremors and balance problems, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Hampton Vista electronic records system (dated to June 2016), contained in the Salisbury Vista electronic records system (dated to January 2016), from the VA Medical Center (VAMC) in Atlanta, Georgia (dated to August 2016), and from the VAMC in Richmond, Virginia (dated to July 2015).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Hampton Vista electronic records system (dated since June 2016), contained in the Salisbury Vista electronic records system (dated since January 2016), from the VAMC in Atlanta, Georgia (dated since August 2016), and from the VAMC in Richmond, Virginia (dated since July 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the January 2012 VA central nervous system examination an addendum opinion regarding the etiology of the Veteran's bilateral leg tremors and balance problems. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The opinion provider should identify any disability(ies) manifested by leg tremors and balance problems that have been present at any time since approximately August 2004 (even if the disability has resolved or become asymptomatic):

Then, with respect to each such diagnosed disability, the opinion provider should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:
(a) (1) had its onset during service, (2) if an organic disease of the nervous system, was manifested to a compensable degree within the first post-service year, or (3) is otherwise medically-related to the Veteran's service; or if, not

(b) was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected residuals of a back injury and/or major depressive disorder.  If aggravation is found, the opinion provider should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation. 

In addressing the relationship between bilateral leg tremors and balance problems and service, the opinion provider should note that  the absence of documented evidence of treatment for this symptomatology in service should not serve as the sole basis for a negative opinion. 

In this regard, the opinion provider is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication in April 2016), and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


